Citation Nr: 1620438	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1.  

2.  Entitlement to an increased disability rating in excess of 40 percent for sciatica of the right lower extremity prior to April 1, 2013, and in excess of 20 percent on and after that date, including the propriety of a reduction effective April 1, 2013.  

3.  Entitlement to an increased disability rating in excess of 50 percent for generalized anxiety disorder.  

4.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	David S. Russotto


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to May 1964.  

These matters come before the Board of Veterans' Appeals (Board) from July 2012 and January 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issues of entitlement to increased disability ratings for degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1, sciatica of the right lower extremity, and generalized anxiety disorder; and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran's tinnitus is assigned the maximum schedular 10 percent disability rating for the entire period on appeal and his tinnitus does not present an exceptional or unusual disability picture resulting in marked interference with employment or frequent periods of hospitalization for any period on appeal.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for tinnitus have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding his claim of entitlement to an increased disability rating in excess of 10 percent for tinnitus, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within April 2011 and October 2011 notice letters sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements in support of his claim.  To the extent that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, such records were requested by the RO; however, a January 2014 SSA response documents that the Veteran's SSA records had been destroyed and that further efforts to obtain them would be futile.  As such, a remand is not required to obtain SSA records.  See generally Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  

The record indicates that the Veteran has been provided with relevant examinations and/or opinions in May 2011, October 2011, and February 2014.  The purpose of those examinations was to identify any existing tinnitus, its nexus to active service, or, as applicable, the nature and severity of tinnitus.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue on appeal.  As such, further development action relative to the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for tinnitus is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  


II.  Increased Rating - Tinnitus  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

The Veteran's bilateral tinnitus is currently rated as 10 percent disabling under Diagnostic Code (DC) 6260.  38 C.F.R. § 4.87, DC 6260 (2015).  Thereunder, a single disability rating is assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  The 10 percent schedular disability rating is the maximum allowed.  Id.  

Because the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available, there is no legal basis upon which to award a higher schedular disability rating, and the claim must be denied on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the maximum schedular disability rating assigned for the Veteran's tinnitus is adequate in this case.  While the VA examinations of record document the Veteran's complaints of constant tinnitus, such complaints are adequately contemplated by the diagnostic criteria.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating.  To the extent that the January 2015 private vocational assessment documents the Veteran's complaints that his tinnitus would interfere with conversations with customers at work, the Board also notes that the February 2014 VA examiner concluded that the Veteran's tinnitus would create no limitations to his ability to function in a workplace.  As such, the Veteran's disability picture does not include other related factors such as marked interference with employment and frequent periods of hospitalization.  Nor has the Veteran alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's tinnitus are considered by the maximum schedular disability rating currently assigned.  


ORDER

An increased disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

Although the Board regrets the additional delay, a remand is warranted to afford the Veteran due process regarding his claims of entitlement to increased disability ratings for degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1, sciatica of the right lower extremity, and generalized anxiety disorder; and entitlement to a total disability rating based upon individual unemployability (TDIU).  

In January 2015, the Veteran's attorney submitted additional evidence, including an informal hearing presentation (IHP) and additional medical and lay evidence, addressing the Veteran's remaining claims on appeal.  Notably, although the January 2015 IHP appears to be limited to the Veteran's claim of entitlement to a TDIU rating, his additional increased rating claims regarding degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1, sciatica of the right lower extremity, and generalized anxiety disorder are inextricably intertwined with his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Moreover, the Veteran expressly declined to waive AOJ consideration of the additional evidence.  Accordingly, the Board must remand the Veteran's claims of entitlement to increased disability ratings for degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1, sciatica of the right lower extremity, and generalized anxiety disorder, as well as his TDIU claim, for AOJ consideration of the new evidence.  See 38 C.F.R. § 20.1304(c) (2015).  


Since a remand is required to satisfy the Veteran's request, as discussed above, the Board will also take this opportunity to obtain updated VA treatment records and new VA examinations, so the record will be complete when it returns to the Board.

Accordingly, these matters are REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Montana Health Care System for treatment from September 2014 to the present.

2. Schedule the Veteran for VA orthopedic, neurologic, and psychiatric examinations to evaluate the current severity of his service-connected conditions.  

3. Then, readjudicate the Veteran's claims of entitlement to increased disability ratings for degenerative disc disease of the thoracolumbar spine with foraminal stenosis L5-S1, sciatica of the right lower extremity, and generalized anxiety disorder, and entitlement to a TDIU rating, with consideration of all current evidence of record, including any additional evidence associated with the claims file since the September 2014 supplemental statement of the case (SSOC).  

If any claim on appeal remains denied, provide the Veteran and his attorney with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


